                                       1   Ann-Martha Andrews, SBN 07585
                                           Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                       2   2415 East Camelback Road, Suite 800
                                       3   Phoenix, Arizona 85016
                                           Telephone: (602) 778-3700
                                       4   Fax: (602) 778-3750
                                           Ann.Andrews@ogletreedeakins.com
                                       5
                                           Attorneys for Defendant Property and Casualty
                                       6   Insurance Company of Hartford
                                       7

                                       8                                UNITED STATES DISTRICT COURT

                                       9                                        DISTRICT OF NEVADA
2415 East Camelback Road, Suite 800




                                      10   PATRICIA LOMBARDO,                                       No. 2:17-CV-02242-JCM-PAL
      Ogletree, Deakins, Nash




                                      11
      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                                                  Plaintiff,                        STIPULATION TO EXTEND
                                      12                                                            DEADLINES
                                                  vs.
                                      13                                                            (FIRST REQUEST)
                                           PROPERTY AND CASUALTY INSURANCE
                                      14   COMPANY OF HARTFORD; ALE SOLUTIONS,
                                           INC; DOES I-1 and ROES 1-5,
                                      15
                                                                  Defendant.
                                      16

                                      17          Plaintiff Patricia Lombardo and defendant Property and Casualty Company of Hartford

                                      18   hereby stipulate and request that the Court extend the deadline for defendant to file its reply to

                                      19   plaintiff’s Opposition to Preclude Testimony of Kenneth S. Klein (ECF 43) by one week, making

                                      20   the reply due on April 25, 2019. Additionally, the parties stipulate and request that the deadline

                                      21   for plaintiff’s response to defendant’s Motion for Summary Judgment (ECF 41) be extended by

                                      22   one week, making it due on April 25, 2019.

                                      23   ///

                                      24   ///

                                      25   ///

                                      26   ///

                                      27   ///

                                      28
                                       1          The parties certify this stipulation was done in good faith and not for the purposes of delay.

                                       2

                                       3          DATED this 15th day of April 2019.

                                       4                                             Respectfully submitted,

                                       5   HAMILTON LAW LLC                             OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                        STEWART, P.C.
                                       6

                                       7
                                           By: /s/ Ryan Hamilton                        By: /s/ Ann-Martha Andrews
                                       8       Ryan Hamilton                                Ann-Martha Andrews
                                               5125 S. Durango, Ste. C                      2415 East Camelback Road, Suite 800
                                       9       Las Vegas, NV 89113                          Phoenix, Arizona 85016
                                               Telephone: (702) 818-1818                    Telephone: (602) 778-3700
2415 East Camelback road, Suite 800




                                      10       Email: ryan@hamlegal.com                     Email: ann.andrews@ogletreedeakins.com
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                      11       and                                           Attorneys for Defendant Property and
                                                                                             Casualty Insurance Company of Hartford
                                      12
                                           LAW OFFICE OF DAVID ORTIZ
                                      13
                                               David Ortiz
                                      14       3950 E. Patrick Lane, Suite 201
                                               Las Vegas, NV 89120
                                      15       Telephone: (702) 476-9200
                                      16       davidortizlaw@yahoo.com
                                               Attorneys for Plaintiff Patricia
                                      17       Lombardo
                                      18

                                      19

                                      20                                                IT IS SO ORDERED:

                                      21

                                      22
                                                                                        JAMES C. MAHAN
                                      23                                                UNITED STATES DISTRICT JUDGE

                                      24                                                             April 16, 2019
                                                                                       DATED:
                                      25

                                      26

                                      27

                                      28
                                                                                            2
                                       1                                   CERTIFICATE OF SERVICE

                                       2          I hereby certify that on April 15, 2019, I electronically transmitted the attached document

                                       3   to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic

                                       4   Filing to the following CM/ECF registrant:

                                       5
                                           Ryan Hamilton
                                       6   HAMILTON LAW LLC
                                           5125 S. Durango, Ste. C
                                       7   Las Vegas, NV 89113
                                           ryan@hamlegal.com
                                       8
                                       9   David Ortiz
                                           LAW OFFICE OF DAVID ORTIZ
2415 East Camelback road, Suite 800




                                      10   3950 E. Patrick Lane, Suite 201
                                           Las Vegas, NV 89120
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                      11   davidortizlaw@yahoo.com
                                      12
                                           Attorneys for Plaintiff Patricia Lombardo
                                      13

                                      14

                                      15   /s/ Diane Kelly
                                           Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                      16
                                                                                                                                       38144482.1
                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                            3
